Title: To John Adams from Jacob Rahm, 3 May 1798
From: Rahm, Jacob
To: Adams, John



Shippensburg (Pennsylvania) May 3d 1798

At a large and general meeting of the Inhabitants of this Village and its Vicinity at Mr. Patrick Cochran’s Tavern on the 28th of April. Ulto.
The following resolutions were unanimously adopted, as expressive of the Sentiments of each individual.
Resolved, That such is the situation of the United States with respect to her foriegn relations – such has been the rectitude and wisdom of the measures of her government,—but such the ungenerous return—, such the perfidious and hostile conduct of the government of France, as to authorize and require us, as citizens, at this eventful and interesting juncture, to come forward and publicly to declare our sentiments.
That the menaces and insinuations thrown out by the government of France “that we are a divided people”, and that she has in our bosom innumerable friends, who, devoted to her Interests, would, in case of an open rupture between the two republics, sacrifice the Interests of their Country, are in effect a malicious aspersion of the character, the senses, the virtue and the patriotism of the Citizens of the United States – an outrageous attack on our national reputation and dignity,—an insolent libel against one of the wisest, freest, and happiest nations in the world.—That the friends she would meet with here would neither be respectable as to general number, nor as to individual character, but the meanest and most abject of our citizens, such as would be restless and treacherous under every form of government, and who thirst for the reign of licentiousness, anarchy and confusion.
That our Commissioners Extraordinary to France, have acted as the true and virtuous Representatives of a great, a generous and a spirited People.
That there be elected by ballot a committee of three gentlemen, to frame, report, and, when approved, to sign an address to the President of the United States, in behalf of the Inhabitants of this village and its vicinity, declaratory of their firm determination to support the measures of Government, and of their perfect and warm approbation of his conduct in the discharge of the great duties of his Station.
The committee thereupon elected were, Jacob Rahm, David McKnight and John Shippen, who accordingly reported an address; which having been twice read, and by paragraph unanimously approved, was ordered to be signed.
Resolved also that the said Committee enclose the Address and a Copy of these Resolutions to the Hon. William Bingham Esqr. and the Hon. James Ross Esqr our Senators in Congress, and respectfully request them to present the same to the President.
John RahmDavid McKnightJohn Shippen